DETAILED ACTION
This action is in response to the amendment filed 15 May 2022. 
	Claims 1, 2, 4 – 6, and 9 are pending and have been examined; claims 3, 7, 8, 10, and 11 have been cancelled by Applicant.
	This action has been made FINAL. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 U.S.C. §112(a)
Applicant's arguments filed 15 May 2022 have been fully considered but they are not persuasive. 
	Applicant argues that “Applicants submits that specification provides sufficient description on how the preliminary assessment module performs the preliminary assessment. In addition to paragraph 20, 26, applicant submits that paragraph 31 elaborates that a system and method for assessing technical feasibility of additive manufacturing of one or more parts of an engineering design... Additionally, for the sake of clarity the applicant has amended the claims to now recite: "a preliminary assessment module is configured for quick assessment of the engineering design, wherein the preliminary assessment module comprising of a plurality of attributes for the quick assessment of one or more aspects of the engineering design, wherein the plurality of attributes are customizable to suit one or more aspects of the engineering design;"”.  Examiner respectfully disagrees. 
	Applicant’s specification, in paragraphs 20, 26, and 31 (or in the rest of the disclosure) fails to provide any description of HOW the preliminary assessment module performs the preliminary assessment, nor does the specification of any structure or workings of the module; it merely states that if the module was built or implemented in some way, it would produce the result of determining a preliminary assessment.    As stated in the prior rejection, paragraph [0020] merely states that “the preliminary assessment module 108 is configured for preliminary assessment of the engineering design, wherein the preliminary assessment module comprising of a plurality of attributes for the preliminary assessment of one or more aspects of the engineering design. Wherein the plurality of attributes of the receiving module are customizable to suit one or more aspects of the engineering design. The user is free to add or delete one or more attributes from the standard set of attributes”, and [0026] recites “At step 204, where the process completes a preliminary assessment of one or more aspects of the engineering design using the preliminary assessment module”.  Theses paragraphs merely state that the module performs the assessment, but fails to disclose any description of how this is performed.  
	Applicant then turns to paragraph [0031], however this paragraph recites:
[0031] A system and method for assessing technical feasibility of additive manufacturing of one or more parts of an engineering design. This framework needs to be based on preliminary identifying key parameters that influence the decision making process. The parameters may also be customized for a particular application or product. Each of these parameters can be assigned weightage either relative or arrived at by paired comparison using a pre-determined minimum point method. The summation of all such scores on a weighted average basis indicates the potential for 3D printing of that part or assembly. Further, it offers to select the right part to leverage the benefit of additive manufacturing process. It narrows down on the ideal manufacturing process for the qualified parts and proposes to reduce subjectivity by using paired comparison of attributes. In addition to, it also provides a faster assessment of technical aspects of the design

	This paragraph merely recites that “This framework needs to be based on preliminary identifying key parameters that influence the decision making process”; it provides no further detail as to the workings of the ‘preliminary assessment module’, or the process of performing a preliminary assessment.   The claim amendment “a preliminary assessment module is configured for quick assessment of the engineering design, wherein the preliminary assessment module comprising of a plurality of attributes for the quick assessment of one or more aspects of the engineering design, wherein the plurality of attributes are customizable to suit one or more aspects of the engineering design”, does not resolve the 112(a) issues regarding the lack of description in Applicant’s specification. 
	
	Applicant further argues “Applicant respectfully submits that the specification clearly explains  regarding the how the assigning module performs weightage assignment, and how the detailed assessment module performs an assessment of each of the plurality of attributes. Paragraph 31 explains that each of these parameters can be assigned weightage either relative or arrived at by paired comparison using a pre-determined minimum point method. The summation of all such scores on a weighted average basis indicates the potential for 3D printing of that part or assembly. Further. it offers to select the right part to leverage the benefit of additive manufacturing process. It narrows down on the ideal manufacturing process for the qualified parts and proposes to reduce subjectivity by using paired comparison of attributes. In addition to, it also provides a faster assessment of technical aspects of the design. Further, the specification clearly elaborates that the process assigns weightage corresponding to each of the plurality of attributes. Weightage is assigned based in comparison method. While comparison every possible pair of attributes are compared to see which of the two attributes is more important. In this way all the possible pair combination are tested and the final weightage for each attribute is arrived at. Further, the detailed assessment module completes a detailed assessment of each of the plurality of attributes by using decision matrix method. The decision matrix method is used to arrive to a weighted overall score based on the attributes and weightages that are derived from the previous steps from the attributes receiving module and weightage assigning module. The user has to rank each of the attributes on a scale which is then multiplied by the weightage
assigned to the attributes to get a score. The overall sum of all the scores thus obtained the final assessment score. Additionally, for the sake of clarity the applicant has amended the claims to now recite: "an assigning module is configured to assign weightage corresponding to each of the plurality of attributes. wherein the assignment includes paired comparison and a predetermined minimum point method: a detailed assessment module is configured for assessment of each of the plurality of attributes by using decision matrix method;"”.  Examiner respectfully disagrees. 

	It is noted that Applicant’s arguments merely recite the language from the same paragraphs Examiner used to show that he disclosure was inadequate (e.g. the argument “The decision matrix method is used to arrive to a weighted overall score based on the attributes and weightages that are derived from the previous steps from the attributes receiving module and weightage assigning module. The user has to rank each of the attributes on a scale which is then multiplied by the weightage assigned to the attributes to get a score. The overall sum of all the scores thus obtained the final assessment score” is directly quoted from paragraph [0022], which was used as evidence of a lack of written description), and provide no more evidence or discussion that what has already been presented by the Office. 
	 Further, Applicant’s specification is silent in regards to what is meant by both the ‘paired comparison’ and ‘predetermined minimum point method’; the disclosure merely states that they are used, but fails to describe, in any level of detail, what they are or how they are used to assign the weightage.  While Applicant argues that “Paragraph 31 explains that each of these parameters can be assigned weightage either relative or arrived at by paired comparison using a pre-determined minimum point method”, this is merely the intended result of the assigning module.  Again, there is not description of what is meant by ‘paired comparison’ and ‘predetermined minimum point method’, nor how these are actually implemented to assign the weight.  Merely reciting the intended result of the invention does not convey possession1. 
	Nor does Applicant’s specification describe how the ‘decision matrix method’ is used to perform an assessment of the plurality of attributes.   Applicant’s specification does not discuss what features, exactly, are being assessed or evaluated, or against what they are being assessed or evaluated (as it merely states that aspects of the engineering design are assessed; see e.g. paragraph [007]; or that assessment attributes are entered by a user; see paragraph [0019]).  Turning again to Applicant’s specification, none of the paragraphs that recite the ‘decision matrix’ provide any description of HOW the detailed assessment module performs an assessment of each of the plurality of attributes, nor does the specification of any structure or workings of the module, nor is there any description of what is meant by a decision matrix method.  Again, merely reciting the intended result of the invention does not convey possession2
	
	Applicant further argues “The present application particularly recommends a comprehensive framework that can help potential users to select a most suitable additive manufacturing process for the engineering design. These processes are related to already established additive manufacturing processes that are used for production of finished parts or assemblies that can directly be used in end use products (see paragraph 4). The recommendations are related to selection of the most suitable additive manufacturing processes from a predefined list of additive manufacturing processes or to re-design for additive manufacturing process or to stop the assessment process over the engineering design. Additionally, applicant has amended the claims to now recite: "a recommendation module is configured to recommend the most suitable additive manufacturing processes for the engineering design based on one or more predefined design rules., wherein the recommendation is used to decide whether to select an additive manufacturing process from a predefined list of additive manufacturing processes or to re-design for additive manufacturing process or to stop the assessment process over the engineering design"”.
	Examiner notes that the amended limitation of “wherein the recommendation is used to decide whether to select an additive manufacturing process from a predefined list of additive manufacturing processes or to re-design for additive manufacturing process or to stop the assessment process over the engineering design” does not resolve the 112(a) issues regarding the lack of description in Applicant’s specification, as presented in the prior Office Action, as it does not provide any description, nor does it show where in Applicant’s disclosure the recommendation process is described, nor does it provide any more description to how the recommendation module performs a recommendation of the most suitable.
	
	The 112(a) rejections of claims 1, 2, 4 – 6, and 9 are maintained. 

35 U.S.C. §101
Applicant's arguments filed 15 May 2022 have been fully considered but they are not persuasive. 
	Applicant argues “Additive manufacturing is a rapidly emerging technology to produce parts having complex shapes. It uses layer-by-layer deposition of material to build three dimensional structures. There are very few limitations on the geometry of parts that can be produced using additive manufacturing technology. It offers a great freedom to designers to design products of any complex shape with least possible amount of material and a target of minimum weight to achieve required functionality. Many forms of active additive manufacturing processes are used by industries. However, it is critical to analyze the key challenges to adopt the most suitable additive manufacturing processes. Further, the limited range of materials that can be used in additive manufacturing processes is one of the biggest challenges. Traditional additive manufacturing processes are used for production of finished parts or assemblies that can directly be used in end use products. Yet, these processes have limitations in terms of materials, size, surface finish, accuracy, production speed and high machine & material costs. These cannot be universally applied across all parts in an engineering design under additive manufacturing process. Therefore, there is a need for an aid/tool that will help in analyzing quantitatively and qualitatively as to which parts can be efficiently designed with the current state of technologies (emphasis added)”. In view of the above, the present application provides a system and method for assessing technical feasibility of additive manufacturing of one or more parts of an engineering design. This framework needs to be based on preliminary identifying key parameters that influence the decision-making process. The parameters may also be customized for a particular application or product. Each of these parameters can be assigned weightage either relative or arrived at by paired comparison using a predetermined minimum point method. The summation of all such scores on a weighted average basis indicates the potential for 3D printing of that part or assembly. Further,
it offers to select the right part to leverage the benefit of additive manufacturing process. It narrows down on the ideal manufacturing process for the qualified parts and proposes to reduce subjectivity by using paired comparison of attributes. In addition to, it also provides a faster assessment of technical aspects of the design.... Therefore, the applicant submits that although each of the steps analyzed individually may be viewed as mere pre-or post-solution activity, the claim as a whole is directed to a particular a technical solution for assessing technical feasibility of additive manufacturing of an engineering design. The claim as a whole integrates the method of assessing technical feasibility of additive manufacturing of an engineering design into a practical application. Thus, the claim is eligible because it is not directed to the recited judicial exception {abstract idea} under Step 2A - Prong 2 of the revised guidance for assessing the Patent Subject Matter Eligibility. The disclosure provides a system and method for assessing technical feasibility of additive manufacturing of one or more parts of an engineering design. It offers to select the right part to leverage the benefit of additive manufacturing process. It narrows down on the ideal manufacturing process for the qualified parts and proposes to reduce subjectivity by using paired comparison of attributes. In addition to. it also provides a faster assessment of technical aspects of the design. The additional elements recite a specific framework for qualifying components or products that can be manufactured using additive manufacturing processes. Thus, resulting in, analyzing qualitatively as to which parts can be efficiently designed with the current state of technologies (emphasis added)”.  Examiner respectfully disagrees. 
	In regards to Applicant’s claimed benefits of “It offers to select the right part to leverage the benefit of additive manufacturing process. It narrows down on the ideal manufacturing process for the qualified parts and proposes to reduce subjectivity by using paired comparison of attributes. In addition to. it also provides a faster assessment of technical aspects of the design”, none of these, or any other features of Applicant’s claim, amount to a practical application of the abstract idea.   The claimed invention is, at best, a tool that aids in a business decision (e.g. “there is a need for an aid/tool that will help in analyzing qualitatively as to which parts can be efficiently designed with the current state of technologies”; Applicant’s specification, [004]).  The claimed invention merely uses a computer to improve the performance of the recommendation—not the performance of a computer3.  Additionally the claimed features argued, such as using “paired comparison of attributes”, are not a technical improvement or a practical application.  It is merely comparing and calculating data in order to make a recommendation, using a generic computer4. 
	Further, the claims do not provide for any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.   
	Further, Applicant’s specification is very light on any technical aspects of the claimed invention.  Most of the disclosure discusses assessments, importance ratings, the assignment of weights, and the determining of a score, with a ranking of attributes done by a user (see [0028] ... “The user has to rank each of the attributes on a scale which is then multiplied by the weightage assigned to the attributes to get a score. The overall sum of all the scores thus obtained the final assessment score”).
	Taken in combination, the claim elements merely automate an abstract process for making a recommendation.  The field of use of the recommendation (i.e. additive manufacturing) does not make the claims any less abstract, nor does it provide for a practical application, as it is not improving the field of additive manufacturing; it is merely making a business decision by recommending which parts to make using the existing technology. 
	The 101 rejection of claims 1, 2, 4 – 6, and 9 are maintained.

35 U.S.C. §103
Applicant’s arguments with respect to the 35 USC 103 rejections of the independent claims, in light of the newly amended subject matter, have been fully considered and are persuasive (however, Examiner notes that many of the claimed features relied upon in Applicant’s arguments as not being taught or rendered obvious by the prior art of record, are subject to the 112(a) rejection as not being described in Applicant’s disclosure in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention).  The 35 USC 103 rejection of the claims has been withdrawn. 
Response to Amendment
Applicant’s amendment with respect to claim 6 render the previous 112(b) rejection of the claims moot.  The 112(b) rejection of claim 6 has been overcome. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4 – 6, and 9  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	It has been held that to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. (See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116). Further, it has been held that a showing of possession alone does not cure the lack of a written description.  An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. (Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997)).
	Claim 1 recites “a preliminary assessment module is configured for quick assessment of the engineering design, wherein the preliminary assessment module comprising of a plurality of attributes for the quick assessment of one or more aspects of the engineering design”, however Applicant’s specification fails to describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. 
	Turning to Applicant’s specification, the following paragraphs describe the above claim limitations:
[0020] In the preferred embodiment, the preliminary assessment module 108 is configured for preliminary assessment of the engineering design, wherein the preliminary assessment module comprising of a plurality of attributes for the preliminary assessment of one or more aspects of the engineering design. Wherein the plurality of attributes of the receiving module are customizable to suit one or more aspects of the engineering design. The user is free to add or delete one or more attributes from the standard set of attributes. 
[0026] At step 204, where the process completes a preliminary assessment of one or more aspects of the engineering design using the preliminary assessment module.
	Here, Applicant’s specification fails to provide any description of HOW the preliminary assessment module performs the preliminary assessment, nor does the specification of any structure or workings of the module; it merely states that if the module was built or implemented in some way, it would produce the result of determining a preliminary assessment.  As such, it merely discloses a result that one might achieve if one made that invention5, and therefore fails to comply with the written description requirement. 

	Claim 1 further recites “an assigning module is configured to assign weightage corresponding to each of the plurality of attributes”, however Applicant’s specification fails to describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. 
	Turning to Applicant’s specification, the following paragraphs describe the above claim limitations:

[0021] In the preferred embodiment, the assigning module 110 is configured to assign weightage corresponding to each of the plurality of attributes. Weightage is assigned based on the paired comparison method. While comparing, every possible pair of attributes are compared to see which of the two attributes is more important. In this way all the possible pair combinations are tested and the final weightage for each attribute is arrived at. 
[0027] At step 206, where the process assigns weightage corresponding to each of the plurality of attributes. Weightage is assigned based in comparison method. While comparison every possible pair of attributes are compared to see which of the two attributes is more important. In this way all the possible pair combination are tested and the final weightage for each attribute is arrived at.
	Here, again, Applicant’s specification fails to provide any description of HOW the assigning module performs weightage assignment, nor does the specification of any structure or workings of the module; it merely states that if the module was built or implemented in some way, it would produce the result of assigning weightage to the attributes.  As such, it merely discloses a result that one might achieve if one made that invention6, and therefore fails to comply with the written description requirement. 

	Claim 1 further recites “a detailed assessment module is configured for assessment of each of the plurality of attributes by using decision matrix method”, however Applicant’s specification fails to describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. 
	Turning to Applicant’s specification, the following paragraphs describe the above claim limitations:
[0022] In the preferred embodiment, the detailed assessment module 112 is configured for assessment of each of the plurality of attributes by using decision matrix method. The decision matrix method is used to arrive at a weighted overall score based on the attributes and weightages that are derived from the previous steps from the attributes receiving module and weightage assigning module. The user has to rank each of the attributes on a scale which is then multiplied by the weightage assigned to the attributes to get a score. The overall sum of all the scores thus obtained is the final assessment score. 
[0028] At step 208, where the detailed assessment module completes a detailed assessment of each of the plurality of attributes by using decision matrix method. The decision matrix method is used to arrive to a weighted overall score based on the attributes and weightages that are derived from the previous steps from the attributes receiving module and weightage assigning module. The user has to rank each of the attributes on a scale which is then multiplied by the weightage assigned to the attributes to get a score. The overall sum of all the scores thus obtained the final assessment score.

	Here, again, Applicant’s specification fails to provide any description of HOW the detailed assessment module performs an assessment of each of the plurality of attributes, nor does the specification of any structure or workings of the module, nor is there any description of what is meant by a decision matrix method; it merely states that if the module was built or implemented in some way, it would produce the result of assessing the attributes.  As such, it merely discloses a result that one might achieve if one made that invention7, and therefore fails to comply with the written description requirement. 

	Claim 1 further recites “a recommendation module is configured to recommend the most suitable additive manufacturing processes for the engineering design based on one or more predefined design rules”, however Applicant’s specification fails to describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. 
	Turning to Applicant’s specification, the following paragraphs describe the above claim limitations:
[0023] In the preferred embodiment, the recommendation module 114 is configured to recommend the most suitable additive manufacturing processes for the engineering design based on one or more predefined design rules. 
[0029] At final step 210, where the process recommends most suitable additive manufacturing processes for the engineering design based on one or more predefined design rules.
	Here, again, Applicant’s specification fails to provide any description of HOW the recommendation module performs a recommendation of the most suitable process, nor does the specification of any structure or workings of the module; it merely states that if the module was built or implemented in some way, it would recommend a process.  As such, it merely discloses a result that one might achieve if one made that invention8, and therefore fails to comply with the written description requirement. 

	Claims 2, 4 and 5 are rejected as being dependent from claim 1, and having the same deficiencies under 35 USC 112(a).  
	Claim 6 recites similar limitations to those found in claim 1, and has the same deficiencies under 35 USC 112(a).  
	Claim 9 recites similar limitations to those found in claim 1, and has the same deficiencies under 35 USC 112(a).  
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4 – 6, and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary independent claim 6 recites the limitations of assessing, at preliminary assessment module, one or more aspects of the engineering design; 
assigning, at an assigning module, weightage corresponding to each of the plurality of attributes; 
assessing, at detailed assessment module, each of the plurality of attributes by using decision matrix method; and 
recommending, at a recommendation module, the most suitable additive manufacturing processes for the engineering design based on one or more predefined design rules, wherein the recommendation is used to decide whether to select an additive manufacturing process from a predefined list of additive manufacturing processes or to re-design for additive manufacturing process or to stop the assessment process over the engineering design
	These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers  performance of the limitations in the mind9, but for the recitation of generic computer components.  For example, other than reciting ‘modules’, nothing in the claim elements preclude the steps from being practically performed in the mind.  For example, but for the “at a recommendation module” language, the claim encompasses the user manually recommending the most suitable manufacturing process. The amended limitation of wherein the recommendation is used to decide whether to select an additive manufacturing process from a predefined list of additive manufacturing processes or to re-design for additive manufacturing process or to stop the assessment process over the engineering design is merely a further mental process, i.e., using the results of the recommendation, a user can decide what actions to take.  The mere nominal recitation of modules does not take the claim limitations out of the mental process grouping. 

Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim recites the additional elements of: receiving, at a receiving module, at least one input from an user, wherein the received at least one input directs a preliminary assessment, importance rating and technical assessment of the engineering design; however this is merely data gathering, and the intended use of the data that is gathered, and is recited at a high level of generality (i.e. as a general means of collecting input for use in an assessment), and is a form of insignificant extra-solution activity10; wherein the preliminary assessment module comprises a plurality of attributes for quick assessment of one or more aspects of the engineering design, wherein the plurality of attributes are customizable to suit one or more aspects of the engineering design; however this merely describes data stored by the module for use by a user;  a receiving module, preliminary assessment module, an assigning module, detailed assessment module, and a recommendation module, however these are recited at a high level generality, and merely automates the steps11. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. 
	The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception.  

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. a memory with a plurality of instructions, at least one processor, a non-transitory computer readable medium]  amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry12  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically scanning or extracting data from a physical document;  electronic recordkeeping;  automating mental tasks;  receiving or transmitting data over a network, e.g., using the Internet to gather data] . 
Applicant’s specification, at, e.g., paragraphs [0033]-[0039], provides evidence of generic computer hardware performing generic, well-known, computer functions. 
Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation13.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        






	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2163 II (i): “Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”).  
        
        2 See MPEP 2163 II (i), Id.
        3 See Versata Development Group, Inc. v. SAP America, Inc., 793 F.3d 1306, 115 U.S.P.Q.2d 1681 (Fed. Cir. 2015) at 54; Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015) “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. 
        
        4See MPEP 2106.04(d) I. - The courts have also identified limitations that did not integrate a judicial exception into a practical application:  Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f); Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and  Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h). 
        5 See MPEP 2163 II (i): “Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”).  
        
        6 Id. 
        
        7 See MPEP 2163 II (i), Id. 
        
        8 See MPEP 2163 II (i), Id. 
        
        9 See MPEP 2106.04(a)(2) III.A. and C., noting “a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)”.
        
        10 See MPEP 2106.05(g). 
        
        11 See, e.g. Applicant’s specification [0033] It is, however to be understood that the scope of the protection is extended to such a program and in addition to a computer-readable means having a message therein; such computer-readable storage means contain program-code means for implementation of one or more steps of the method, when the program runs on a server or mobile device or any suitable programmable device. The hardware device can be any kind of device which can be programmed including e.g. any kind of computer like a server or a personal computer, or the like, or any combination thereof. The device may also include means which could be e.g. hardware means like e.g. an application-specific integrated circuit (ASIC), a field-programmable gate array (FPGA), or a combination of hardware and software means, e.g. an ASIC and an FPGA, or at least one microprocessor and at least one memory with software modules located therein. Thus, the means can include both hardware means and software means. The method embodiments described herein could be implemented in hardware and software. The device may also include software means. Alternatively, the embodiments may be implemented on different hardware devices, e.g. using a plurality of CPUs.
        
        12 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        13 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015).